                           IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                         PENDLETON DIVISION

ALLEN LEE WILEY,                                             )
                                                             )
         Plaintiff,                                          )
                                                             )
    V.                                                       )        Case No. 2:17-cv-00664-JO
                                                             )
STATE OF OREGON; and MS. MaLISSA                             )             OPINION AND ORDER
McCALLHAN, Nurse (TRCI) Two Rivers                           )
Correctional Institution                                     )
                                                             )
         Defendants.                                         )
                                                             )


JONES, District Judge:

          Plaintiff Allen Lee Wiley (Wiley), acting prose, brought this prisoner civil rights

action pursuant to 42 U.S.C. § 1983 [#2]. His claim arises from the medical care he

received while incarcerated at the Two Rivers Correctional Institution (TRCI) in Umatilla,

Oregon. He alleges that the State of Oregon and Nurse McCallhan 1 violated his Eighth

Amendment right when they acted with deliberate indifference to his medical needs.

Wiley seeks unspecified monetary damages to compensate for the physical and

emotional harm caused by defendants.

          Defendants filed a motion for summary judgment [#23]. Wiley filed a response

consisting of a letter in which he states: "I have given the Courts all the eye witness



1In his complaint, Wiley refers to this defendant as McCallhan and McCallahan. The signed declaration attached to
defendants' motion for summary judgment names this defendant as Callahan. Neither party claims any
misidentification. For purposes of this opinion, I refer to her as Callahan.

1 Opinion and Order
information I could remember ... I have no more to offer in this case other than a Court

Hearing of me Testifiying [sic] as to the events of 2016." [# 39] For the following

reasons, defendants' motion is GRANTED.



                                         Legal Standard

       1. Summary Judgment

       Summary judgment is proper where pleadings, discovery, and affidavits show

there is "no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed.R.Civ.P. 56(a). The district court should grant

summary judgment if there are no genuine issues of material fact and the moving party ·

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). If the moving party

shows that there are no genuine issues of material fact, the burden shifts to the non-

moving party to "go beyond the pleadings and by [his] own affidavits or by the

'depositions, answers to interrogatories and admissions on file,' designate specific facts

showing that there is a genuine issue for trial." Celotex Corp. v. Catrett, 477 U.S. 317,

322-24 (1986) (quoting Fed. R. Civ. P. 56) A scintilla of evidence, or evidence that is

merely colorable or not significantly probative, does not present a genuine issue of

material fact. United Steelworkers of America v. Phelps Dodge, 865 F.2d 1539, 1542

(9th Cir. 1989). Reasonable doubts as to the existence of a material factual issue are

resolved against the moving party and inferences drawn from facts are viewed in the

light most favorable to the non-moving party. T. W. E/ec. Serv., Inc. v. Pac. Elec.

Contractors Ass'n, 809 F.2d 626, 630-31 (9th Cir. 1987). A prose plaintiff is to be held




2 Opinion and Order
to a less stringent standard than a plaintiff acting with assistance of counsel. Erickson

v. Pardus, 551 U.S. 89, 95 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       2. Eighth Amendment Claim

       The treatment a prisoner receives in prison is subject to scrutiny under the Eighth

Amendment. Helling v. McKinney, 509 U.S. 25, 31 (1993). The Eighth Amendment

imposes duties on prison officials to provide prisoners with basic necessities, including

medical care. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A prison official violates

the Eighth Amendment when two requirements are met: (1) the deprivation alleged is

objectively, sufficiently serious, Farmer, 511 U.S. at 834, and (2) the prison official

possessed a sufficiently culpable state of mind. Id. The official must know of and

disregard an excessive risk to an inmate's health. Farmer, 511 U.S. at 837.



                                            Discussion

       1. Background

       On January 31, 2016, Wiley was incarcerated in the Two Rivers Correctional

Institution (TRCI) in the Disciplinary Segregation Unit (DSU). That evening, according

to Wiley's complaint, Callahan issued him the wrong blister pack of medication. At the

time she dispensed the medicine, Callahan neither confirmed the blister pack was

Wiley's nor had him sign a form acknowledging receipt of the medicine. Wiley claims he

was sick all night with seizures and vomiting and was unable to eat breakfast the

following morning, February 1, 2016, because he felt too weak.

      Later that morning, Wiley states he told DSU Sergeant Espinoza that Wiley

suspected he had received the wrong medication. Although he was dizzy and groggy,



3 Opinion and Order
Wiley noted that he was feeling better. He asked Espinoza to relate the incident to

Callahan, have her check up on him, and ask her to make a report for his file. Wiley

never saw Callahan and never received any medical attention.

       In support of their motion for summary judgment, defendants provided two

declarations: one from Callahan [#24] and the other from the Christopher Digiulio, M.D.,

the Deputy Medical Director of the Oregon Department of Corrections [#25]. Callahan

declares that she was employed as a registered nurse at TRCI from June 2, 2011 to

March 25, 2016 but was on administrative leave and away from the facility from October

1, 2015 through March 25, 2016, a time span that includes the date Wiley alleges he

received the wrong medicine.

       Diguilio reviewed Wiley's medical chart and the DSU housing log. As medical

director, he is familiar with the practices and procedures of both the medical staff when

they dispense medications, the DSU security staff when they perform tier checks and

observe the inmates throughout the day and night, and the interaction between the two

groups. He declares that Wiley received daily attention from the Health Services

nursing staff who came to his cell each day to give him his prescribed medications.

"Wiley did not tell Health Services staff that he had the wrong medication or that he had

a seizure and vomiting all night January 31, 2016 thorough the morning of February 1,

2016." [#25,   1f 6].   He also states:

       DSU security staff perform tier checks and observe each inmate throughout
      the night at least twice an hour. If Mr. Wiley was up all night having seizures
      and vomiting, DSU staff would have observed this behavior. Staff would
      contact Health Services staff who are at the facility twenty-four (24) hours
      per day, seven days per week. DSU staff did not report that Mr. Wiley was
      having health issues.




4 Opinion and Order
    [#25, ,i 7]. Diguilio includes the relevant housing log which makes no mention of any

medical interaction. 2 [#25, Alt. 3]. Finally, he reports that in the time after February 1,

2016, Wiley has not been treated for any serious medical issues and his April 2016 lab

tests were normal.

           2. Defendant Callahan

           In his pleading, Wiley alleges that Callahan provided another inmate's medicine

on January 31, 2016. In her sworn declaration, Callahan refutes Wiley's allegation,

stating that she was on administrative leave during the dates Wiley alleges he received

the wrong medication. Callahan's declaration eliminates any issue of material fact as to

her and shifts the burden to Wiley to "go beyond the pleadings and by [his] own

affidavits or by the 'depositions, answers to interrogatories and admissions on file,'

designate specific facts showing that there is a genuine issue for trial." Celotex Corp.

477 U.S. at 322-24. In his response, Wiley provides no evidence to counter Callahan's

declaration or raise a genuine issue of material fact. He could have filed his own

affidavit stating that Callahan was present, or affidavits of other witnesses who could

attest that she was on duty on January 31, 2016. He could have provided employment

records showing she was working that night. Wiley did none of those and thus failed to

designate specific facts showing there is a genuine issue for trial as to Callahan.

           3.    Deliberate Indifference

           Even if Wiley provided evidence putting in question Callahan's presence on

January 31, 2016, his claim would fail. To succeed on an Eighth Amendment claim for

inadequate medical treatment, a plaintiff must demonstrate that defendants showed


2   The housing log indicates that Wiley refused breakfast on January 29, 2016, three days before the actions alleged
in his complaint.

5 Opinion and Order
"deliberate indifference to [his] serious medical needs." Estelle v. Gamble, 429 U.S.

104 (1976). The Ninth Circuit employs a two-part test for deliberate indifference. "First,

the plaintiff must show a serious medical need by demonstrating that failure to treat a

prisoner's condition could result in further significant injury or the unnecessary and

wanton infliction of pain. Second, the plaintiff must show the defendant[s'] response to

the need was deliberately indifferent." Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th

Cir. 2012), quotingJettv. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

       As to the first part, the Ninth Circuit identifies three situations in which a medical

need is serious: (1) "[t]he existence of an injury that a reasonable doctor or patient

would find important and worthy of comment or treatment"; (2) "the presence of a

medical condition that significantly affects an individual's daily activities"; or (3) "the

existence of chronic and substantial pain." McGuckin v. Smith, 974 F.2d 1050, 1059-60

(9th Cir. 1992), overruled in part on other grounds by WMX Techs., Inc. v. Miller, 104

F.3d 1133 (9th Cir. 1997)(en bane).

       With their motion for summary judgment, defendants submitted evidence that

Wiley did not seek treatment for any condition arising out of his alleged medical

mistake. In addition, lab results taken less than three months after the alleged incident

were normal. Wiley did not respond to the evidence submitted by defendants with any

affidavits, depositions, or interrogatories to show he had a serious medical need. Wiley

provided no evidence as to the existence of an injury or medical condition that went

untreated, or any chronic or substantial pain. Defendants have met their burden to

show there are no genuine issues of material fact as to the seriousness of Wiley's

medical condition. Clement v. Gomez, 298 F.3d 898, 904 (9th Cir. 2002). While I am



6 Opinion and Order
aware that a pro se plaintiff is to be held to a less stringent standard than a plaintiff

acting with assistance of counsel, Wiley has not gone beyond his pleadings to show the

existence of a serious medical need.

       4.   Defendant State of Oregon

       Pursuant to the Eleventh Amendment, federal courts may not entertain a lawsuit

brought by a citizen against a state, its agencies, or departments without the state's

consent. Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54 (1996). There are two

exceptions to Eleventh Amendment immunity: (1) Congress abrogates the Eleventh

Amendment without the consent of the states in certain instances; or (2) a state waives

its immunity by consenting to suit in federal court. Atascadero State Hosp. v. Scanlon,

473 U.S. 234, 238 (1985). A state waives its sovereign immunity by expressly

consenting to be sued in a particular action. Edelman v. Jordan, 415 U.S. 651,663

(1974). Here, Wiley does not claim either of the exceptions and I find no express waiver

on the part of the State.



                                            Conclusion

       After the government filed Callahan's declaration stating she was not physically

present at TRCI on January 31, 2016, Wiley needed to provide facts that would place

that issue in dispute. He did not. Even if he had, Wiley failed to show that he suffered

from a serious medical need, and thus could not prevail on a claim for deliberate

indifference. Finally, pursuant to the Eleventh Amendment, the State of Oregon is

immune from suit. For the foregoing reasons, I GRANT defendants' Motion for




7 Opinion and Order
Summary Judgment [#23]. Wiley's claims against Callahan and the State of Oregon are

dismissed with prejudice.



      Dated this      q "'" of September, 2019.



                                                  Senio




8 Opinion and Order
